Maletz, Judge:
The protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the respective parties hereto, subject to the approval of the Court:
The merchandise marked “A” on the invoices covered by the entry, the subject of the protest herein, and initialed IR (Initials) by Import Specialist Ira RaJbinowitz (Import Specialist’s Name) assessed with duty at 42.5% ad valorem under the provisions of Item 708.09, Tariff Schedules of the United States, as other unmounted optical elements, and claimed to be properly dutiable under Item 708.03, TSUS, at 28% ad valorem, consists in fact of lenses, not mounted, other than ophthalmic.
IT IS FURTHER STIPULATED AND AGREED that the protest be submitted on this stipulation, said protest being limited to the items marked “A” as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification determined by the customs official and to establish the proper classification, as claimed by the plaintiff, to be under Item 708.03, Tariff Schedules of the United States, at 28 percent ad valorem as lenses, not mounted, other than ophthalmic.
To the extent indicated the protest is sustained and judgment will be rendered accordingly.